Title: From Thomas Jefferson to Alexandre Giroud, 22 May 1797
From: Jefferson, Thomas
To: Giroud, Alexandre


                    
                        Sir
                        Philadelphia May 22. 97.
                    
                    I recieved at this place from Mr. Bache the letter of the 20th. Germinal with the seeds of the Bread tree which you were so kind as to send me. I am happy that the casual circumstance respecting Oglethorpe’s affairs has led to this valuable present and I shall take immediate measures to improve the opportunity it gives us of introducing so precious a plant into our Southern states. The successive supplies of the same seeds which you are kind enough to give me expectations of recieving from you will in like manner be thankfully recieved, and distributed to those persons and places most likely to render the experiment successful. One service of this kind rendered to a nation is worth more to them than all the victories of the most splendid pages of their history, and becomes a source of exalted pleasure to those who have been instrumental to it. May that pleasure be yours, and your name be pronounced with gratitude by those who shall at some future day be tasting the sweets of  the blessing you are now procuring them. With my thanks for this favor accept assurances of the sentiments of esteem & regard with which I am &c. &c.
                